ORDER
Jasmina Ivankovic filed this pro se litigation seeking to hold Children’s Hospital of Wisconsin, Inc. accountable for permanent injuries she sustained in a slip-and-fall while working at the facility in 1998. She asserted subject-matter jurisdiction under the diversity statute, 28 U.S.C. § 1332, but both Ivankovic and the hospital are citizens of the same state, Wisconsin. And common citizenship aside, she did not allege an amount in controversy. The district court dismissed for lack of subject-matter jurisdiction.
That decision is unassailable, prompting the hospital to argue in its brief that we should sanction Ivankovic under Federal Rule of Appellate Procedure 38 for filing a frivolous appeal. But that rule says a litigant seeking sanctions must request them in a separate motion, which the hospital has not done. And, ironically, in the one opinion cited by the hospital in support of its request for sanctions, we not only pointed out Rule 38’s requirement of a “separately filed motion” but said we are “not inclined to award sanctions in favor of *582a party that cannot be bothered to follow the rules itself.” Heinen v. Northrop Grumman Corp., 671 F.3d 669, 671 (7th Cir. 2012). That inclination has not changed, though we do warn Ivankovic that this reprieve will not insulate her from sanctions if she pursues other frivolous litigation in the future.
AFFIRMED.